Citation Nr: 1241470	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  09-07 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (/VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the right knee.  

2.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran served on active duty from October 1984 to May 1998.  

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2007 rating decision in which the RO denied a rating in excess of 10 percent, each, for patellofemoral syndrome of the right and left knees.  In May 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2009.  

For the reasons expressed below, the matter on appeal is being remanded to the RO. VA will notify the appellant when further action, on his part, is required.


REMAND

On the VA Form 9 filed in March 2009, the Veteran checked a box indicating his desire for a hearing before a Veterans Law Judge at his local RO (Travel Board hearing).  A November 2012 memorandum from the Veteran's representative indicates that the RO scheduled a hearing before RO personnel in May 2010; however, the requested Board hearing has not been scheduled nor has such hearing request been withdrawn.  Accordingly, there remains an outstanding request for a Travel Board hearing. 

Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Since the RO schedules Travel Board hearings, a remand of these matters to the RO for scheduling of the requested hearing is warranted.

Accordingly, these matters are hereby REMANDED to the RO for the following action:


The RO should schedule the Veteran for a Travel Board hearing at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2012).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


